DETAILED ACTION
Claims 7-20 are pending as amended on 06/24/21.

Response to Amendment
This non-final action is a response to the amendment filed on June 24, 2021 & RCE filed on July 26, 2021.  Claims 7 & 18 have been amended as a result of the previous action; the rejections have been redone accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claims 7 & 18, the phrase “at a decreased contact angle” appears to be indefinite as it does not set forth what this contact angle is being decreased relative to.  Further, while the “contact angle” of a fluent adhesive droplet on a surface is a function of the physics between the droplet material and the surface material, the claim is written as if the applicator causes such a property, which would appear to be incorrect.  With regard to claim 9, the phrase “the adhesive covered by the releasable liner” does not have proper antecedent basis in the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machamer et al., US 2011/0245056 in view of Applicant’s Admitted Prior Art (AAPA).
With regard to claim 18, Machamer teaches a conventional method of forming a container blank (102), with a window cutout therein, as well as wiping a two-sided pressure sensitive adhesive (302) or the like with an applicator (109/110) onto a transparent window sheet (101) which is cut-sized (111) to fit said cutout, wherein a first side of the adhesive is adhered to an overlap border of said window and a second side is adhered to a border around said cutout, properly wetting out/bonding the two together, and thereafter folding the windowed blank into a container (throughout, e.g. abstract, [0041 & FIGS. 1, 3]).  Machamer also teaches that various marking features of the upward-facing inner face of the container blanks can be used by automated sensors to properly register the work as it approaches the lamination station [0032] (e.g. score lines, edges or the like).
While this reference does not expressly disclose whether its container blank interior is “low surface energy”, absent any reference to “high surface energy”, it would likely be considered to meet this broad, relative term of degree.  In any event, such stock materials were “typically”/“commonly” used in this art for food cartons and the like, as admitted for example by Applicants [0003, 0020, 0022].  It would have been obvious for one of ordinary skill in the art to apply the windows of Machamer to such substrates in order to form a conventional food carton or the like with a visible portion.  While the low surface energy in question is not said to be 40 dynes or less, it would have been obvious for one of ordinary skill to arrive at during the course of routine experimentation with common low surface energy stock materials, since AAPA teaches that containers are known to be made from such stock, and one may experiment to obtain cartons with suitable gloss, waterproofing, etc.  Examiner notes that Applicants associate no unexpected results with such a value, or a particular corresponding adhesive material suitable for use with such.
With regard to making any component of a container “food grade” (if it did not already meet this broad term), it would at least have been prima facie obvious for the inherent benefit of not contaminating any food placed therein.
With regard to claim 19, while Machamer teaches a continuous application device for window patches severed from a web and applied directly to a cutout substrate, the formation of discrete adhesive articles having a selectively peelable release liner on the adhesive (with a cut feature for grasping said release liner) was widely known in the adhesive arts at the time of invention (e.g., band-aids), and would have been a prima facie obvious modification for one of ordinary skill in the art, in order 
With regard to claim 20, Machamer teaches common polyester windows [0004, 0033] and a pressure sensitive adhesive as noted previously, which is bondable without requiring heat, and positions the window adjacent the carton as desired.


Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Machamer et al., US 2011/0245056 in view of Applicant’s Admitted Prior Art (AAPA) and further in view of Thompson et al., US 2018/0370676 and Weissman, US 2017/0043900.
With regard to claim 7, Machamer teaches a conventional method of forming a container blank (102), with a window cutout therein, as well as wiping a two-sided pressure sensitive adhesive (302) or the like with an applicator (109/110) onto a transparent window sheet (101) which is cut-sized (111) to fit said cutout, wherein a first side of the adhesive is adhered to an overlap border of said window and a second side is adhered to a border around said cutout, properly wetting out/bonding the two together, and thereafter folding the windowed blank into a container (throughout, e.g. abstract, [0041 & FIGS. 1, 3]).  Machamer also teaches that various marking features of the upward-facing inner face of the container blanks can be used by automated sensors to properly register the work as it approaches the lamination station [0032] (e.g. score lines, edges or the like).
While this reference does not expressly disclose whether its container blank interior is “low surface energy”, absent any reference to “high surface energy”, it would likely be considered to meet this broad, relative term of degree.  In any event, such stock materials were “typically”/“commonly” used in this art for food cartons and the like, as admitted for example by Applicants [0003, 0020, 0022].  It would have been obvious for one of ordinary skill in the art to apply the windows of Machamer to such substrates in order to form a conventional food carton or the like with a visible portion.  While the low surface energy in question is not said to be 40 dynes or less, it would have been obvious for one of ordinary skill to arrive at during the course of routine experimentation with common low surface energy stock materials, since AAPA teaches that containers are known to be made from such stock, and one may experiment to obtain cartons with suitable gloss, waterproofing, etc.  Examiner notes that Applicants associate no unexpected results with such a value, or a particular corresponding adhesive material suitable for use with such.
While Machamer does not expressly disclose a plurality of fill level lines on the container, this is a conventional practice, as shown for example by Thompson, which uses various fill level lines on the container walls to show the user how much liquid is left inside the container [0028-0033 & FIGS. 2, 7, 10 & 14].  It would have been prima facie obvious to combine the teachings & suggestions of Thompson with those of Machamer & AAPA, in order to keep track of the contents inside the container.  While Thompson does not expressly disclose whether the lines are printed on the inside or outside of its container wall, either would have been obvious to try, as the only two possibilities – further, Weismann expressly teaches that it may be desirable to print an 
With regard to claim 17, while Machamer does not expressly disclose whether its carton comprises LDPE, the use of low surface energy polyethylene-lined cartons for such a purpose was known in the art, as admitted by Applicants [0003, 0020, 0022], and so it would have been obvious for one of ordinary skill in the art to experiment with conventional polyethylene carton materials (PE/LDPE/HDPE) taught by Applicants, in order to provide a windowed, waterproof container using art-conventional materials with predictable success.  Weissmann also teaches PSA bonding windows to polymer cartons.
With regard to claim 11, making any component of a container “food grade” (if it did not already meet this broad term) would have been prima facie obvious for the inherent benefit of not contaminating any food placed therein.
With regard to claims 8-10 & 12 (and 19), while Machamer teaches a continuous application device for window patches severed from a web and applied directly to a cutout substrate, the formation of discrete adhesive articles having a selectively peelable release liner on the adhesive (with a cut feature for grasping said release liner) was widely known in the adhesive arts at the time of invention (e.g., band-aids), and would have been a prima facie obvious modification for one of ordinary skill in the art, in order to provide a protective layer for the adhesive-coated window until directly before a selected portion is to be exposed & bonded to another substrate.
With regard to claims 13-16 (and 20), Machamer teaches common polyester windows [0004, 0033] and a pressure sensitive adhesive as noted previously, which is bondable without requiring heat, and positions the window adjacent the carton as desired.
With regard to claim 18, as noted above, the prior art teaches/suggests cutting out low surface energy, PE-lined cartons such as LDPE, with windows, wherein the claimed surface energy range would either be implicitly met due to being the same materials or otherwise obvious to arrive at during the course of routine experimentation, as well as window sizing, “wiping” adhesives which wet out to form a bond, such as “food grade”, adhering & folding.


Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oshita et al., US 2009/0297741 in view of Weissman, US 2017/0043900.
With regard to claims 7 & 17, Oshita teaches the conventional method of forming a container blank (2) comprising a low surface energy material such as LDPE with a window cutout therein, and placing an implicitly “sized” transparent window sheet (9) comprising PET thereon via a two-sided adhesive coating at the inner side of the cutout, and thereafter folding the windowed blank into a container (throughout, e.g. abstract, [0253 & FIGS. 1-2]).
While this reference does not explicitly discuss the degree of low surface energy its LDPE substrate might possess, it comprises the same exemplary material from Applicant’s disclosure, and would be expected to possess the same or similar 
While Oshita does not expressly disclose fill level lines printed inside the carton, it does teach that its window is explicitly so the “the contents may be checked” [0001], wherein indicating the amount of contents left in a container via fill lines was wholly conventional at the time of invention, and printing them either inside or outside of the windowed container each would have been obvious to try as the only possibilities.  Further, Weismann also teaches that it may be desirable to print an inner face of a windowed carton [0017], and so it would have been obvious for one of ordinary skill in the art to combine the teachings of Oshita with those of Weissmann, in order to provide additional content fill level information inside the container in a known manner with predictable success.
While it is unclear whether Oshita/Weissman teach “wiping” the adhesive with an applicator, Oshita at least teaches conventional techniques which entail “wiping” motions, such as screen printing, doctor blade coating, metering rod coating, et cetera [0204], wherein it would have been obvious to try a known “wiping” technique as one of 
Various types of adhesives are discussed in Oshita, and those “anchor coatings” and the like which omit discussion of any activation means for the adhesive (which is selected in the prior art to be properly compatible with various materials) are presumed to be PSA or would otherwise suggest this conventional option.  In any event, PSAs are taught for use in bonding plastic cartons & windows by Weissman as noted above, and would also have been an obvious substitution for one of ordinary skill with predictable success.
With regard to claim 11 (and 18), making any component of a container “food grade” (if it did not already meet this broad term) would have been prima facie obvious for the inherent benefit of not contaminating any food placed therein.
With regard to claims 8-10 & 12 (and 19), while Oshita does not expressly disclose that adhesive coated window films have a selectively peelable release liner thereon (with a cut feature for grasping said release liner), this feature was widely known in the adhesive arts at the time of invention (e.g., band-aids), and would have been a prima facie obvious modification for one of ordinary skill in the art, in order to provide a protective layer for the adhesive-coated window until directly before it is to be exposed & bonded to another substrate.
With regard to claims 13-16 (and 20), Oshita teaches conventional windows comprising PET and the like [0002, 0251-0254], and again, adhesives bonded without discussion of required heat activation are presumed to be PSA or would otherwise 
With regard to claim 18, as noted above, the cited prior art teaches/suggests cutting out low surface energy, PE-lined cartons such as LDPE, with windows, wherein the claimed surface energy range would either be implicitly met due to being the same materials or otherwise obvious to arrive at during the course of routine experimentation, as well as window sizing, “wiping” adhesives which wet out, such as “food grade”, adhering & folding.  A step of cutting adhesive-coated web stock to obtain a properly sized window layer for a given carton is believed to be understood or otherwise obvious to allow for efficient mass production of window layers from a single master sheet.

Response to Arguments
Applicant’s arguments, see response, “Remarks,” filed June 24, 2021 with respect to the prior art rejections of the claims have been fully considered and are primarily drawn toward the claims as amended but are not persuasive.
With regard to Applicant’s continued assertion that Machamer does not teach “using a wipe-on applicator” (means which are unexplained/undefined by Applicants’ disclosure), Examiner disagrees.  Cylinders 109/110 carry a fluent adhesive which is smeared against the surface of the traveling window material, transferring the adhesive from applicator to work, deforming the contact bead of fluent material against a surface while it undergoes relative lateral motion to provide a uniformly patterned adhesive, and this is considered to meet the broad limitation in question.  The bead of adhesive is wiped, i.e. deformed within an acute angle formed between substrate and roller, and the 
As noted previously, Applicants do not further claim any more detailed or novel of a design, nor is one described/depicted in their sparse original disclosure.  There is no detailed disclosure of what would constitute a “wipe on applicator”, and there is no disclosure of what sort of adhesive compound might be thought to achieve unexpected results or a given contact angle with the cartons in question.  The prior application of pressure sensitive adhesive patterns across carton windows via conventional printing/coating techniques which comprise some sort of ‘wiping’, and the application of pre-coated windows to polymer cartons was well-known at the time of Applicant’s invention, and it is unclear what feature of this disclosed process is intended to be inventive.
While Applicants have noted that their substantially uniform pattern of pre-applied – unnamed – adhesive eliminates the “wetting out problem” posed by beads of glue or the like being squeezed out between substrates as they are brought together, the already wiped-on, substantially uniform adhesive layers of the prior art would appear to achieve the very same benefit.  Applicant’s assertions that these patterned adhesives are not “pre-applied” are also not further explained – these set patterns of adhesive are “pre-applied”, e.g. prior to cutting out the window, and prior to being delivered to a laminating station to be combined with the pre-formed container blanks.
With regard to Oshita, as noted previously, the prior art teaches applying its adhesive layer in any known manner and using any known adhesive which is suitable for bonding well to its low surface energy polyolefin stock (e.g. an anchor coating, 
With regard to carton wall “fill level lines”, these too were widely known in this art, as taught for example by Thompson, and would have been obvious for one of ordinary skill to incorporate on any surface of the container, in order to “check the contents” as expressly desired by Oshita and any other windowed carton.  Thus, the instant claims as written are still not considered to be patentably distinguishable over the teachings & suggestions of the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745